Case 17-11646-BFK                   Doc 79 Filed 04/01/21 Entered 04/02/21 00:25:19                      Desc Imaged
                                         Certificate of Notice Page 1 of 4
                                            United States Bankruptcy Court
                                                  Eastern District of Virginia
                                                     Alexandria Division

In re:                                                   Case Number 17−11646−BFK
                                                         Chapter 13
Moses A Da Rocha

                                            Debtor(s)

                                       NOTICE TO DEBTOR(S) AND CREDITORS
                                       CONCERNING ISSUANCE OF DISCHARGE

The Trustee has filed a report of completion of plan payments. Unless an order has been previously entered
denying a discharge, a discharge will be granted if the Court determines that all the requirements for issuance of a
discharge are satisfied.

TO THE DEBTOR(S):

            In order to receive a discharge, you must

                         Complete and File with the Court the Debtor's(s') Certification of Compliance with 11 U.S.C.
                         §1328 as required by Local Bankruptcy Rule 4008−2(A). A copy of this form may be obtained
                         from the Clerk's Office or via the Bankruptcy Forms button on the Court's Internet web site at
                         www.vaeb.uscourts.gov. Unless this Certificate is filed with the Court within 45 days of the
                         mailing of this notice, your case may be closed without issuance of a discharge.

TO CREDITORS:

            The debtor(s), if otherwise entitled, will be issued a discharge without further notice or hearing unless,
            within 21 days of the mailing of this notice a creditor or party in interest files with the Court a request for
            a hearing asserting that the debtor(s) has/have claimed exempt under state or local law property (such as
            a residence or homestead) of the type described in §522(p)(1) of the Bankruptcy Code that exceeds
            $125,000 in value for cases filed before April 1, 2007, $136,875 if the case was filed April 1, 2007
            through March 31, 2010, $146,450 if the case was filed on or after April 1, 2010, $155,675 if the case
            was filed on or after April 1, 2013, $160,375 if the case was filed on or after April 1, 2016, or $170,350
            if the case was filed on or after April 1, 2019, and there is pending a proceeding in which the debtor may
            be found guilty of a felony of the kind described in §522(q)(1)(A) or liable for a debt of the kind
            described in §522(q)(1)(B) of the Bankruptcy Code. If a timely request for hearing is filed, you will be
            notified of the date, time, and place of the hearing.

Dated: March 30, 2021                                    William C. Redden , Clerk
                                                         United States Bankruptcy Court


[ntcLBRvApril2019.jsp]
      Case 17-11646-BFK                     Doc 79 Filed 04/01/21 Entered 04/02/21 00:25:19                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 17-11646-BFK
Moses A Da Rocha                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: palaciosl                                                             Page 1 of 3
Date Rcvd: Mar 30, 2021                                               Form ID: nt400815                                                         Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 01, 2021:
Recip ID                 Recipient Name and Address
db                     + Moses A Da Rocha, 13 Bedford Dr, Sterling, VA 20165-6007
cr                     + Bank of America, N.A., et al, c/oPROBER & RAPHAEL, A LAW CORPORATION, 20750 Ventura Boulevard, Suite 100, Woodland
                         Hills,, CA 91364-6207
cr                     + CARRINGTON MORTGAGE SERVICES, LLC, Shapiro & Brown, LLP, 501 Independence Parkway, Suite 203, Chesapeake, VA
                         23320-5174
cr                     + County of Loudoun, VA, c/o Belkys Escobar, One Harrison St. SE, (MSC #06), Leesburg, VA 20175-3102
13894677                 Bank Of America Home Loans, PO Box 15222, Wilmington, DE 19850-5222
14059521                 CACH, LLC its successors and assigns as assignee, of Capital One Bank (USA), N.A., Resurgent Capital Services, PO Box 10587,
                         Greenville, SC 29603-0587
13894678               + Capital Holdings, LLC, 8709 Margaret Ln, Annandale, VA 22003-4176

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                      Date/Time                                Recipient Name and Address
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Mar 31 2021 02:55:01                     PRA Receivables Management LLC, POB 41067,
                                                                                                                  Norfolk, VA 23541-1067
14058301               + Email/Text: BKBCNMAIL@carringtonms.com
                                                                                        Mar 31 2021 03:50:00      Bank of America, N.A., c/o Carrington Mortgage
                                                                                                                  Services, LLC, 1600 South Douglass Road,
                                                                                                                  Anaheim, CA 92806-5948
14994680               + Email/Text: BKBCNMAIL@carringtonms.com
                                                                                        Mar 31 2021 03:50:00      Carrington Mortgage Services, LLC, 1600 South
                                                                                                                  Douglass Road, Anaheim, CA. 92806-5951
13894680               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Mar 31 2021 03:04:26      Citicards, PO Box 6497, Sioux Falls, SD
                                                                                                                  57117-6497
13894681                  Email/Text: mrdiscen@discover.com
                                                                                        Mar 31 2021 03:51:00      Discover, PO Box 15316, Wilmington, DE
                                                                                                                  19850-0000
13894682                  Email/Text: specialhandling@glasserlaw.com
                                                                                        Mar 31 2021 03:50:00      Glasser & Glasser, 580 E Main St Ste 600,
                                                                                                                  Norfolk, VA 23510-2322
13894679                  Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Mar 31 2021 02:45:00      Chase, PO Box 15298, Wilmington, DE
                                                                                                                  19850-0000
13894683               + Email/PDF: cbp@onemainfinancial.com
                                                                                        Mar 31 2021 02:44:37      One Main Financial, PO Box 499, Hanover, MD
                                                                                                                  21076-0499
13937612               + Email/PDF: cbp@onemainfinancial.com
                                                                                        Mar 31 2021 03:02:48      OneMain, PO Box 3251, Evansville, IN
                                                                                                                  47731-3251
14057824                  Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                          Mar 31 2021 02:55:02                    Portfolio Recovery Associates, LLC, POB 41067,
                                                                                                                  Norfolk VA 23541
13894684               + Email/Text: bankruptcy@prosper.com
                                                                                        Mar 31 2021 03:54:00      Prosper Marketplace, 101 2nd St Fl 15, San
                                                                                                                  Francisco, CA 94105-3672
       Case 17-11646-BFK                  Doc 79 Filed 04/01/21 Entered 04/02/21 00:25:19                                        Desc Imaged
                                               Certificate of Notice Page 3 of 4
District/off: 0422-9                                               User: palaciosl                                                        Page 2 of 3
Date Rcvd: Mar 30, 2021                                            Form ID: nt400815                                                    Total Noticed: 20
13894686                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Mar 31 2021 03:03:11     Synchrony Bank, PO Box 965064, Orlando, FL
                                                                                                            32896-5064
13976139               + Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Mar 31 2021 03:34:16     Verizon, by American InfoSource LP as agent,
                                                                                                            4515 N Santa Fe Ave, Oklahoma City, OK
                                                                                                            73118-7901

TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                              Bank of America, N.A.
14175062          *P++          PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                                Portfolio Recovery Associates, LLC, PO Box 41067, Norfolk, VA 23541
13894676          ##+           Allied Interstate, 7525 W Campus Rd, New Albany, OH 43054-1121
13894685          ##+           Second Round LP, 4150 Friedrich Ln, Austin, TX 78744-1052

TOTAL: 1 Undeliverable, 1 Duplicate, 2 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 01, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 30, 2021 at the address(es) listed
below:
Name                             Email Address
Belkys Escobar
                                 on behalf of Creditor County of Loudoun VA Belkys.Escobar@loudoun.gov,
                                 bankrupt@loudoun.gov;Rachel.Healy@loudoun.gov;Ann.McCafferty@loudoun.gov

Christopher Giacinto
                                 on behalf of Creditor Bank of America N.A. cgiacinto@hotmail.com, bkecf@padgettlawgroup.com

Daniel M. Press
                                 on behalf of Debtor Moses A Da Rocha dpress@chung-press.com pressdm@gmail.com

Dean R. Prober
                                 on behalf of Creditor Bank of America N.A., et al ecf1@ecf.courtdrive.com, cmartin@pralc.com

Dean R. Prober
                                 on behalf of Creditor Bank of America N.A. ecf1@ecf.courtdrive.com, cmartin@pralc.com

Julian Theodore Cotton
                                 on behalf of Creditor Bank of America N.A. jcotton@padgettlaw.net, bkecf@padgettlaw.net

Mary F. Balthasar Lake
                                 on behalf of Creditor CARRINGTON MORTGAGE SERVICES LLC LOGSECF@logs.com

Nicole L. McKenzie
                                 on behalf of Creditor CARRINGTON MORTGAGE SERVICES LLC LOGSECF@logs.com

Robyn Danielle Pepin
      Case 17-11646-BFK           Doc 79 Filed 04/01/21 Entered 04/02/21 00:25:19                                     Desc Imaged
                                       Certificate of Notice Page 4 of 4
District/off: 0422-9                                      User: palaciosl                                                  Page 3 of 3
Date Rcvd: Mar 30, 2021                                   Form ID: nt400815                                              Total Noticed: 20
                          on behalf of Creditor Bank of America N.A. rpepin@glasserlaw.com, pjmecf@glasserlaw.com

Steven L. Higgs
                          on behalf of Creditor Bank of America N.A. higgs@higgslawfirm.com, admin@higgslawfirm.com

Thomas P. Gorman
                          ch13alex@gmail.com tgorman26@gmail.com


TOTAL: 11
